DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021has been entered.
Claims 1-20 are pending.  Claims 1-11 and 14-16 are currently rejected. 
	
Response to Arguments
Applicant’s arguments filed on 06/22/2021 have been considered but are not persuasive.
In regard to the rejections of Claims, 1, 5, 9, and 14 based on Kimura, Applicant argues Kimura does not teach the claim feature “wherein first NR sidelink resource pool is configured with no Physical Sidelink Feedback Channel (PSFCH) resource”. 
On page 9 of Applicant’s remarks, Applicant states “In other words, Kimura teaches that DCI gives resources of sidelink control channel (or call PSCCH), sidelink data channel (or call PSSCH), and sidelink ACK/NACK channel (e.g. sidelink feedback channel or call PSFCH).” 
Examiner respectfully disagrees.  It appears that Applicant is suggesting that Kimura’s sidelink resource pool includes the claimed PSFCH resources, because Applicant is equating Kimura’s sidelink ACK/NACK channel to the claimed PSFCH. However, there is no evidence that shows the two are the same.  It is the Examiner’s understanding that Kimura’s sidelink ACK/NACK channel is not exactly the same as the claimed PSFCH.  Kimura also never mention using Physical Sidelink Feedback Channel (PSFCH) resources.  

In regard to Claims 4 and 8, based on Kimura and Guo, Applicant argues Kimura and Guo do not teach the claim feature “configures a second NR sidelink resource pool with PSFCH resource; the network node transmits, configures, or schedules a second sidelink grant to a second device, wherein the second sidelink grant schedules or indicates at least a second NR sidelink resource in the second NR sidelink resource pool; and the network node is allowed to provide a PUCCH resource associated with the second NR sidelink resource or the second sidelink grant.”
On page 10 of Applicant’s remarks, Applicant states “In other words, claims 4 and 8 specify that when network schedules sidelink resource in the second sidelink resource pool with PSFCH resources, the network is allowed to provide PUCCH for the scheduled sidelink resource. Applicant respectfully submit that the combination of Kimura and Guo fails to disclose the noted limitations of claims 4 and 8.”
Examiner respectfully disagrees.  
Regarding Guo, Paragraphs [0129], [0523] and [0526] of Guo state:  
[0129] in one embodiment, a UE can be configured with a resource pool for a sidelink transmission and the configuration resource pool configure the time-frequency resources for sidelink control channel (or called PSCCH), sidelink data channel (or called PSSCH) and sidelink feedback channel (or called PSFCH physical sidelink feedback channel).

[0523] in one embodiment, the UE further receives the DCI including the resource allocation information for a transmission via the sidelink and a grant for a set of resources of the UL channel. In such embodiment, the grant includes specific slot information and an identification (ID) of the PUCCH resources.

[0526] In one embodiment, the UE transmits, to the other LIE, a signal via a physical sidelink  control channel/physical sidelink shared channel (PSCCH/PSSCH) based on the identified resources and receives, from the other UE, the HARQ response for a P5SCH transmission via a physical sidelink feedback channel (PSFCH), the PSFCH being multiplexed with the PSCCH/PSSCH in a time domain, in such embodiment, a set of resources for the PSFCH is configured by the BS or an operator of a ceil belonging to the BS.

	The above portions of Guo describe the claim feature that when a network schedules sidelink resource in a sidelink resource pool with PSFCH resources, the network is allowed to provide PUCCH for the scheduled sidelink resource.
	In view of the reasons discussed above, the rejections of claims 1, 4, 5, 8, 9, and 14 are herein maintained. 

	
	Claim Rejections - 35 USC § 102
Claims 1-3, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura (US 2021/0076236 A1).
	Regarding claim 1:
Kimura discloses a method of a network node (Fig. 42, “eNB”) to schedule New Radio (NR) sidelink resources, comprising: the network node configures a first NR sidelink resource pool, wherein the first NR sidelink resource pool is configured with no Physical Sidelink Feedback Channel (PSFCH) resource (Paragraph [0563], “sidelink resource pool”); the network node transmits, configures, or schedules a first sidelink grant to a first device (Fig. 42, “UE”); wherein the first sidelink grant schedules or indicates at least a first NR sidelink resource in the first NR sidelink resource pool (Paragraph [0563], “NR-DCI”); and the network excludes, precludes, or prevents from providing a Physical Uplink Control 
Regarding claim 2:
Kimura further discloses the first sidelink grant is transmitted or scheduled via a Downlink Control Information (DCI), wherein one combination or one codepoint of field(s) in the DCI is set to indicate that PUCCH resource is not provided, and/or the first sidelink grant only indicates or is only allowed to indicate the one combination or the one codepoint of field(s) indicating that PUCCH resource is not provided (Paragraph [0563], “the NR-DCI included in the NR-PDCCH gives an instruction on resource blocks and subframes for transmitting/receiving the NR-PSCCH, NR-PSSCH, and sidelink ACK/NACK channels”).
	Regarding claim 3:
Kimura further discloses wherein the first sidelink grant is transmitted or configured via Radio Resource Control (RRC) signaling, wherein the configuration for the first sidelink grant does not include or provide PUCCH resource configuration (Paragraph [0568], [0574] and [0578], “RRC message”).
	Regarding claim 5:
Kimura discloses a network node (Fig. 42, “eNB”;) to schedule sidelink resources, comprising: a control circuit (Fig. 44, 1000); a processor (Fig. 44, 1001) installed in the control circuit ; and a memory (Fig. 44, 1002) installed in the control circuit, and operatively coupled to the processor; wherein the processor is configured to execute a program code (Paragraph [0722]) stored in the memory to: configure a first NR sidelink resource pool, wherein the first NR sidelink resource pool is configured with no Physical Sidelink Feedback Channel (PSFCH) resource; transmit, configure, or schedule a first sidelink grant to a first device, wherein the first sidelink grant schedules or indicates at least a first NR sidelink resource in the first NR sidelink resource pool; and exclude, preclude, or prevent from providing a 
	Regarding claim 6:
Kimura further discloses wherein the first sidelink grant is transmitted or scheduled via a Downlink Control Information (DCI), wherein one combination or one codepoint of field(s) in the DCI is set to indicate that PUCCH resource is not provided, and/or the first sidelink grant only indicates or is only allowed to indicate the one combination or the one codepoint of field(s) indicating that PUCCH resource is not provided (See rejection of claim 2).
	Regarding claim 7:
Kimura further discloses the first sidelink grant is transmitted or configured via Radio Resource Control (RRC) signaling, wherein the configuration for the first sidelink grant does not include or provide PUCCH resource configuration (See rejection of claim 3).
Regarding claim 9:
Kimura discloses a method of a first device (Fig. 42, “UE”), comprising: the first device receives a configuration, from a network node (Fig. 42, “eNB”), of a first NR sidelink resource pool, wherein the first NR sidelink resource pool is configured with no Physical Sidelink Feedback Channel (PSFCH) resource (Paragraph [0563], “sidelink resource pool”); the first device receives a first sidelink grant transmitted, configured, or scheduled by the network node, wherein the first sidelink grant schedules or indicates at least a first NR sidelink resource in the first NR sidelink resource pool (Paragraph [0563], “NR-DCI”); and the first device expects or considers that the first sidelink grant provides no Physical Uplink Control Channel (PUCCH) resource for reporting Sidelink (SL) Hybrid Automatic Repeat Request (HARQ) feedback (Paragraph [0563], “the NR-DCI included in the NR-PDCCH gives an instruction on resource blocks and subframes for transmitting/receiving the NR-PSCCH, NR-PSSCH, and sidelink ACK/NACK channels.”)).
Regarding claim 10: 
	Kimura further discloses wherein the first sidelink grant is transmitted or scheduled via a Downlink Control Information (DCI), wherein one combination or one codepoint of field(s) in the DCI is set to indicate that PUCCH resource is not provided, and/or the first sidelink grant only indicates or is only allowed to indicate the one combination or the one codepoint of field(s) indicating that PUCCH resource is not provided (See rejection of claim 2).
	Regarding claim 11:
Kimura further discloses wherein the first sidelink grant is transmitted or configured via Radio Resource Control (RRC) signaling, wherein the configuration for the first sidelink grant does not include or provide PUCCH resource configuration (See rejection of claim 3).
Regarding claim 14:
Kimura discloses a first device (Fig. 42, “UE”), comprising: a control circuit (Fig. 44, 1000); a processor (Fig. 44, 1001) installed in the control circuit; and a memory (Fig. 44, 1002) installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code (Paragraph [0722]) stored in the memory to: receive a configuration, from a network node, of a first NR sidelink resource pool, wherein the first NR sidelink resource pool is configured with no Physical Sidelink Feedback Channel (PSFCH) resource; receive a first sidelink grant transmitted, configured, or scheduled by the network node, wherein the first sidelink grant schedules or indicates at least a first NR sidelink resource in the first NR sidelink resource pool; and expect or consider that the first sidelink grant provides no Physical Uplink Control Channel (PUCCH) resource for reporting Sidelink (SL) Hybrid Automatic Repeat Request (HARQ) feedback (See rejection of claim 9).
	Regarding claim 15:
Kimura further discloses wherein the first sidelink grant is transmitted or scheduled via a Downlink Control Information (DCI), wherein one combination or one codepoint of field(s) in the DCI is 
	Regarding claim 16:
Kimura further discloses wherein the first sidelink grant is transmitted or configured via Radio Resource Control (RRC) signaling, wherein the configuration for the first sidelink grant does not include or provide PUCCH resource configuration (See rejection of claim 11).

Claim Rejections - 35 USC § 103
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2021/0076236 A1) in view of Guo (US 2020/0029318 A1).
Regarding claim 4:
Kimura does not disclose the network node configures a second NR sidelink resource pool with PSFCH resource; the network node transmits, configures, or schedules a second sidelink grant to a second device, wherein the second sidelink grant schedules or indicates at least a second NR sidelink resource in the second NR sidelink resource pool; and the network node is allowed to provide a PUCCH resource associated with the second NR sidelink resource or the second sidelink grant.
Guo discloses a network node configures a NR sidelink resource pool with PSFCH resource (Paragraph [0129], [0526]; Fig. 9); the network node transmits, configures, or schedules a sidelink grant to a device, wherein the second sidelink grant schedules or indicates at least a second NR sidelink resource in the second NR sidelink resource pool (Paragraph [0523]); and the network node is allowed to provide a PUCCH resource associated with the NR sidelink resource or the sidelink grant (Paragraph [0523]).

	Regarding claim 8:
Kimura in view of Guo discloses the processor is further configured to execute a program code stored in the memory to: configure a second NR sidelink resource pool with PSFCH resource; transmit, configure, or schedule a second sidelink grant to a second device, wherein the second sidelink grant schedules or indicates at least a second NR sidelink resource in the second NR sidelink resource pool; and be allowed to provide a PUCCH resource associated with the second NR sidelink resource or the second sidelink grant (See rejection of claim 4).
	
Allowable Subject Matter
Claims 12-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465